
	
		I
		112th CONGRESS
		2d Session
		H. R. 6393
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Mr. Barber (for
			 himself and Mr. Platts) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on Veterans’
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to consider the best interest of the veteran when
		  determining whether the veteran should receive certain contracted health care,
		  to amend the Wounded Warrior Act to improve access to certain medical care for
		  former members of the Armed Forces with severe injuries or illnesses, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Health Access
			 Act.
		2. Determination of
			 contract care authority for health care needs of veteransSection 1703 of title 38, United States
			 Code, is amended—
			(1)in subsection (a),
			 by striking When Department facilities and everything that
			 follows through required, and inserting In any case
			 described in subsection (e)(1),; and
			(2)by adding at the
			 end the following new subsection:
				
					(e)Eligibility(1)A case described in this paragraph is any
				case—
							(A)when Department facilities are not capable
				of furnishing—
								(i)economical hospital care or medical
				services because of geographical inaccessibility; or
								(ii)the care or services required;
				or
								(B)in
				which a physician of the Department determines that it is in the best interest
				of a veteran to receive hospital or medical services furnished in a
				non-Department facility in accordance with subsection (a).
							(2)The Secretary shall determine whether or
				not to furnish to a veteran care or services in a non-Department facility
				pursuant to this section by the date that is 30 days after the date on which
				the veteran requests such care or
				services.
						.
			3.Access to certain
			 medical care for former members of the Armed Forces with severe injuries or
			 illnessesSection 1631(a) of
			 the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note)
			 is amended—
			(1)in paragraph (1),
			 by striking not reasonably available and all that follows
			 through the period and inserting the following: that is not reasonably
			 available to such former member in the Department of Veterans Affairs or is
			 determined by the physician of the former member to be in the best interest of
			 the former member.; and
			(2)in paragraph (2),
			 by striking December 31, 2012 and inserting December 31,
			 2016.
			
